Citation Nr: 0922515	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision in 
which the RO, among other things, denied service connection 
for narrowed discs at L1-2, L2-3 (claimed as low back and 
waist conditions).  The Veteran filed a notice of 
disagreement (NOD) in April 2006, and the RO issued a 
statement of the case (SOC) in June 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2006.

In a May 2007, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim on appeal.

In February 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In March 2008, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center, in Washington, D.C. 
(AMC), for further action.  After accomplishing the requested 
action, the AMC continued the denial of service connection 
(as reflected in an April 2009 SSOC), and returned this 
matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service medical records reflect complaints of 
low back pain during service, no chronic low back disability 
was shown in service, and there is no medical evidence of 
degenerative changes of the lumbar spine within one year of 
the Veteran's separation from service.

3.  The  only medical opinion evidence on the question of 
whether there exists a medical nexus (or, relationship) 
between current low back disability-assessed as lumbar 
spondylosis and discogenic disc disease-and service weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, a May 2005 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The October 2005 RO rating decision reflects the initial 
adjudication of the claims herein decided after issuance of 
that letter.  Hence, the May 2005 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

Regarding the Dingess/Hartman notice requirements, in 
February and April 2008 post-rating letters, the RO provided 
the Veteran notice as to VA's  assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts these determinations.  After issuance of the 
foregoing notice, and opportunity for the Veteran to respond, 
the April 2009 reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service private medical 
records, as well as reports of VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's Board hearing, as well as various 
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 ); 38 C.F.R.§§ 3.307, 3.309. 

Considering the record in light of the above noted authority, 
the Board finds that service connection for low back 
disability is not warranted.

Review of the Veteran's service treatment records shows that 
the Veteran had a complaint of low back pain in March 2006 
while on active duty.  The treatment records shows and 
assessment of acute low back pain.  The Veteran also had 
complaints of low back pain at the time of his separation 
from active duty in April 1992.  

Medical records of treatment subsequent to service include 
private treatment records that show complaints of low back 
pain in March 1993, April and December 1994, and September 
1997.  An X-ray study of the lumbar spine dated in April 2005 
revealed  chronically degenerated narrowing of the disc 
spaces between L1-2 and L2-3.  The report of  an October 2005 
VA  examination included this diagnosis, based upon the April 
2005 X-ray study and additionally diagnosed clinical right 
lumbar radiculopathy, with myositis.  At that time, the 
examiner rendered an opinion that the Veteran had exhibited 
acute and transitory complaints of back pain during service 
that had resolved with military treatment.  The examiner 
opined that the current low back condition was not caused by 
or the result of the low back conditions that were treated 
while the Veteran was in service.  

While the October 2005 examiner opined that the complaints of 
low back pain during service were not related to service, it 
was this opinion included a reference that the Veteran had 
not been treated for a low back disorder in the years 
immediately subsequent to service, which is inconsistent with 
the evidence of record.  Therefore, in March 2008, the Board 
requested that another examination be conducted.  

Pursuant to the Board's remand, the Veteran underwent further 
VA examination in  March 2009.  At that time, the examiner 
completely reviewed the Veteran's claims file. The report of 
examination includes references to the private treatment 
records dated soon after discharge from service (reflecting 
complaints of low back pain), the X-ray evidence of 
degenerative disease of the spine in 2005, and the report of 
October 2005 VA examination.  After examination of the 
Veteran and evaluation of an MRI report that showed 
degenerative changes of the lumbar spine, with no evidence of 
disc herniation or stenosis, the examiner's impression was 
mild lumbar spondylosis and discogenic disease at L2-L3.  

The examiner commented that the Veteran's current back 
condition-lumbar spondylosis and discogenic disc disease-
was  related to the degenerative condition of the spine that 
h was related to the natural aging process, which the 
examiner also indicated could be influenced by the repetitive 
impact, heavy lifting, and back stress.  It was noted that 
the Veteran had worked as a heavy equipment driver in the 
military and had episodes of back pain that resolved with 
treatment at service and now worked as a messenger, using a 
motorcycle and a car.  The examiner went on to state that the 
medical literature mentioned that vibration and recurrent 
impact might contribute to the degenerative disc disease and 
spondylosis as well as the aging process.  The examiner noted 
that the Veteran had multiple back pain events in the last 
years that were shown to have improved with medical 
treatment, and there  was, at present, no evidence of recent 
pain episodes and no treatment since 2005.  Given the e time 
between service and the back pain episodes, the transitory 
nature of the back pain in civilian life, and the nature of 
the Veteran's work, the examiner agreed with the opinion  
rendered in October 2005, that the current back condition was 
not related to military service.  

Thus, while the Veteran had complaints of back pain during 
service and currently manifests a current back disability, 
the claim must, nonetheless, be denied on the basis of 
medical nexus.  As reflected above, no chronic low back 
disability was shown in service, and there is no medical 
evidence of degenerative changes of the lumbar spine within 
one year of the Veteran's separation from service.  
Significantly, moreover, the only medical opinion evidence on 
the question of whether there exists exists a medical nexus 
between current low back disability-assessed as lumbar 
spondylosis and discogenic disc disease-and service weighs 
against.  In particular, the Board accepts as probative the 
opinion of the March 2009 VA examiner, based as it was upon 
examination of the Veteran and consideration of the Veteran's 
own medical history and medical literature, and supported by 
stated rationale.  Significantly, neither the Veteran nor his 
representative has presented or  identified and contrary, 
existing medical opinin evidence that, in fact, supports the 
claim for service connection.

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as those 
offered by his representative on his behalf.  However, none 
of these assertions provide a basis for allowance of the 
claim.  As indicated above, the claim on appeal turns on the 
question of whether there exists a  medical relationship 
between current disability and service; the Board points out 
that questions of medical diagnosis and causation are within 
the province of medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  To whatever extent these 
statements are being offered on the medical nexus question, 
as laymen without the appropriate medical training and 
expertise, neither the the Veteran nor his  representative is 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


